DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The indicated allowability of claims 1-15 are withdrawn in view of the newly discovered references.  Rejections based on the newly cited references follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5, 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 1 and 7 recite the ‘selecting’ step and claims 2 and 8 requires that the selected PLMN supports “all of the network slices configured for the US as the target PLMN”, claims 3-5 and 9-11 (depending on claims 2 and 8, respectively) instead require an “absence of the PLMN supporting all of the network slices configured for the UE”, which is not possible given the limitation of claim 2.  Applicant should amend the claims such that selection in any given claim branch is consistent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (U.S. Patent Number: 7,305,251) in view Lee et al. (U.S. Patent Application Number: 2017/0303259).
Consider claim 1; Kuchibhotla discloses a method of transmitting a registration request to a by a user equipment (UE) in a wireless communication system, the method comprising:
selecting a public land mobile network (PLMN) as a target PLMN based on the network priority information (col. 5, line 61 – col. 6, line 14) or network mandatory access information; and
transmitting a registration request to the selected PLMN (col. 3, lines 11-14; col. 6, lines 25-29).
Kuchibhotla discloses the claimed invention except explicitly disclosing a network slice.
In an analogous art Lee discloses that it is well known in the field of art for a network to have slice(s) (par. 74).
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Lee’s invention to provide network service to a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Consider claim 2, as applied in claim 1; Lee discloses the UE selects a PLMN supporting all of network slices configured for the UE as the target PLMN [e.g. RAN (par. 79, lines 1-3, 5-8)].
Consider claim 3, as applied in claim 2; Kuchibhotla discloses based on the absence of the PLMN supporting all of the network slices configured for the UE, the UE selects a PLMN supporting a network slice of a highest priority as the target PLMN from among the network slices configured for the UE according to the network slice priority information (col. 5, line 61 – col. 6, line 14).
Consider claim 5, as applied in claim 2; Lee discloses  based on the absence of the PLMN supporting all of the network slices configured for the UE (par. 90, lines 1-3), the UE selects a PLMN supporting all of network slices requiring mandatory access as the target PLMN from among the network slices configured for the UE according to the network slice mandatory access information [e.g. a network slice is allocated and required for a service requested (par. 90, lines 1-4; par. 95, lines 1-2; par. 96, lines 3-6; par. 110, lines 4-6)].
Consider claim 13; Kuchibhotla discloses a method of receiving a registration request from a user equipment (UE) by a network node in a wireless communication system, the method comprising:
 transmitting network slice priority information (col. 5, lines 10-15, 22-30) or network slice mandatory access information for use in selecting a public land mobile network (PLMN) at the UE (col. 5, line 61 – col. 6, line 14); and 
receiving a registration request for a specific PLMN from the UE (col. 5, lines 31-34, 39-43).
Kuchibhotla discloses the claimed invention except explicitly disclosing a network slice.
In an analogous art Lee discloses that it is well known in the field of art for a network to have slice(s) (par. 74).

Consider claim 14; Kuchibhotla discloses a method of receiving a registration request from a user equipment (UE) by a network node in a wireless communication system, the method comprising:
 transmitting network slice priority information (col. 5, lines 10-15, 22-30) or network slice mandatory access information for use in selecting a public land mobile network (PLMN) at the UE (col. 5, line 61 – col. 6, line 14); and 
receiving a registration request for a specific PLMN from the UE (col. 5, lines 31-34, 39-43).
Kuchibhotla discloses the claimed invention except explicitly disclosing a transceiver; a processor; and a computer memory operably connectable to the processor that stores instructions; network slice.
In an analogous art Lee discloses that it is well known in the field of art for a network node to have a transceiver (par. 192, lines 1-7); a processor (par. 191, lines 1-3); a computer memory operably connectable to the processor that stores instructions (par. 190); and a network to have slice(s) (par. 74).
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Lee’s invention to provide network service to a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kuchibhotla by including network slices, as taught by Lee, for the purpose of efficiently managing services provided in a wireless environment.

s 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (U.S. Patent Number: 7,305,251) in view Lee et al. (U.S. Patent Application Number: 2017/0303259) in view Barber et al. (U.S. Patent Number: 5,442,806).
Consider claim 4, as applied in claim 3; Kuchibhotla and Lee disclose the claimed invention except: based on the absence of the PLMN supporting the network slice of the highest priority, the UE selects a PLMN supporting a network slice of a second highest priority as the target PLMN from among the network slices configured for the UE.
In an analogous art Barber discloses based on the absence of the PLMN supporting the network slice of the highest priority, the UE selects a PLMN supporting a network slice of a second highest priority as the target PLMN from among the network slices configured for the UE [e.g. priority level 2 (col. 5, line 41- col. 6, line 3)].
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Lee’s invention to provide network service to a user equipment. It is an object of Barber’s invention to provide a method of carrier selection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuchibhotla and Lee by including highest priority, as taught by Barber, for the purpose of enhancing a user’s experience in a telecommunications system.
Consider claim 6; Kuchibhotla and Lee disclose the claimed invention except: receiving, from a network operator, network function information including at least one of network priority information or network mandatory access information.
In an analogous art Barber discloses receiving, from a network operator (e.g. technician), network function information including at least one of network priority information or network mandatory access information (col. 4, lines 26-34; col. 5, line 41- col. 6, line 3).
.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (U.S. Patent Number: 7,305,251) in view Barber et al. (U.S. Patent Number: 5,442,806) in view Lee et al. (U.S. Patent Application Number: 2017/0303259).
Consider claim 7; Kuchibhotla discloses a user equipment (UE) for requesting registration to a network in a wireless communication system, the UE comprising:
selecting a target PLMN based on the network priority information (col. 5, line 61 – col. 6, line 14) or network mandatory access information; and
transmitting a registration request to the selected PLMN (col. 3, lines 11-14; col. 6, lines 25-29).
Kuchibhotla discloses the claimed invention except: a transceiver; a processor; and a computer memory operably connectable to the processor and storing instructions.
In an analogous art Barber discloses a transceiver (col. 4, lines 23-25); 
a processor (col. 4, lines 23-25); and 
a computer memory operably connectable to the processor and storing instructions (col. 4, lines 26-28).
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Barber’s invention to provide a method of carrier selection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Kuchibhotla and Barber disclose the claimed invention except explicitly disclosing a network slice.
In an analogous art Lee discloses that it is well known in the field of art for a network to have slice(s) (par. 74).
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Barber’s invention to provide a method of carrier selection It is an object of Lee’s invention to provide network service to a user equipment. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kuchibhotla and Barber by including network slices, as taught by Lee, for the purpose of efficiently managing services provided in a wireless environment.
Consider claim 8, as applied in claim 7; Lee discloses the UE selects a PLMN supporting all of network slices configured for the UE as the target PLMN [e.g. RAN (par. 79, lines 1-3, 5-8)].
Consider claim 9, as applied in claim 8; Kuchibhotla discloses based on the absence of the PLMN supporting all of the network slices configured for the UE, selecting a PLMN supporting a network slice of a highest priority as the target PLMN from among the network slices configured for the UE according to the network slice priority information (col. 5, line 61 – col. 6, line 14).
Consider claim 10, as applied in claim 9; Barber discloses based on the absence of the PLMN supporting the network slice of the highest priority, selecting a PLMN supporting a network slice of a second highest priority as the target PLMN from among the network slices configured for the UE [e.g. priority level 2 (col. 5, line 41- col. 6, line 3)].
claim 11, as applied in claim 9; Lee discloses  based on the absence of the PLMN supporting all of the network slices configured for the UE (par. 90, lines 1-3), selecting a PLMN supporting all of network slices requiring mandatory access as the target PLMN from among the network slices configured for the UE according to the network slice mandatory access information [e.g. a network slice is allocated and required for a service requested (par. 90, lines 1-4; par. 95, lines 1-2; par. 96, lines 3-6; par. 110, lines 4-6)].
Consider claim 12, as applied in claim 7; Barber discloses receiving network function information including at least one of network priority information or network mandatory access information (col. 4, lines 26-34; col. 5, line 41- col. 6, line 3).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuchibhotla et al. (U.S. Patent Number: 7,305,251) in view Barber et al. (U.S. Patent Number: 5,442,806) in view Lee et al. (U.S. Patent Application Number: 2017/0303259) in view Singh et al. (U.S. Patent Application Number: 2017/0295531).
Consider claim 15, as applied in claim 7; Kuchibhotla, Barber, and Lee disclose the claimed invention except: the UE is an autonomous vehicle that communicates with at least a mobile terminal, a network, or another autonomous vehicle other than the UE.
In an analogous art Singh discloses the UE is an autonomous vehicle that communicates with at least a mobile terminal, a network, or another autonomous vehicle other than the UE (par. 45, lines 22-24; par. 49; par. 74, lines 1-14).
It is an object of Kuchibhotla’s invention to provide a method of network selection. It is an object of Barber’s invention to provide a method of carrier selection. It is an object of Lee’s invention to provide network service to a user equipment. It is an object of Singh’s invention to provide a mobility management method. Therefore, it would have been obvious to one of ordinary skill in the art before 
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.

/JOEL AJAYI/
Primary Examiner, Art Unit 2646